Motion by the Travelers Insurance Company for an order compelling the appellants-respondents to accept one-half the costs of printing the records on appeal in lieu of it printing its own records on its cross appeals from two orders of the Supreme Court, Westchester County (Martin, J.), both dated August 25, 1986, *538or in the alternative, for an extension of time to submit its own appendices or records on appeal.
Ordered that the motion is denied as untimely.
The motion papers were filed subsequent to the argument of the cross appeals. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.